DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 5. 7-8, 11, 13-14, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pecjak et al. (8,874,652). 
For claims 1, 7, 13, Pecjak teaches a method and an apparatus (abstract, background, summary and claims; col. 3, lines 15-50) comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to:
determine whether a census impression record corresponds to a panelist impression record (col. 7, line 60 – col. 8, line 30) by:
comparing a first internet protocol (IP) address of the panelist impression record with a second IP address of the census impression record (col. 7, lines 15-30; col. 11, lines 33-55); and
comparing a first timestamp of the panelist impression record with a second timestamp of the census impression record (col. 7, lines 15-30; col. 9, lines 1-25); and
send a comparison result to a computer of an audience measurement entity, the comparison result indicative of a match confirming the census impression record corresponds to the panelist impression record of the audience measurement entity (col. 7, lines 30-60; col. 11, line 35 – col. 12, line 20).
For claim 2, 8, 14, Pecjak teaches to determine whether the census impression record corresponds to the panelist impression record by determining whether a difference between the first timestamp and the second timestamp is less than a threshold value (col. 20, line 15 -col. 21, line 20).
For claims 5, 11, 17, Pecjak teaches to log the census impression record based on a census impression request received via a network communication from a client device (col. 11, line 35 – col. 12, line 20).
For claim 19, Pecjak teaches an apparatus (abstract, background, summary and claims; col. 3, lines 15-50) comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to:
obtain an internet protocol (IP) address and a timestamp (col. 7, lines 15-30) in response to a census impression request indicating a media access on a client device (col. 7, line 60 – col. 8, line 30);
store the IP address and the timestamp in a panelist impression record in association with a panelist identifier, the panelist identifier corresponding to a panelist audience member (col. 3, lines 50-60) of an audience measurement entity (col. 4, line 30 – col. 5, line 5);
send the census impression request to a census system (col. 11, line 35 – col. 12, line 20); and
send the panelist impression record to a meter collection system (col. 7, lines 30-60).
For claim 20, Pecjak teaches to generate the census impression request in response to the client device accessing media via at least one of a website or an app (col. 3, line 60 – col. 5, line 15; col. 5, lines 5-30; col. 6, line 40 – col. 7, line 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecjak as applied to claims 1, 7, 13 above, and further in view of Gurha (2016/0,007,083).
For claims 3, 9, 15, Pecjak teaches that the processor circuitry is to:
log the census impression record based on a census impression request received in a hypertext transfer protocol (HTTP) request (col. 6, line 40 – col. 7, line 30), and
access the first IP address and the first timestamp from the hypertext transfer protocol request (col. 7, lines 10-15).
Pecjak teaches some securing concerns but not that the message is an HTTP secure (HTTPS) request.  Gurha teaches a method and system in the current art (abstract, background, summary and claims; introduction) that includes this limitation (Paras. 70-75, 78).  At the time the invention was made, one of ordinary skill in the art would have added Gurha in order to add better interfaces to internet tv audience connections (Paras. 8-9).
For claims 6, 12, 18, Gurha teaches to log the census impression record based on a census impression request received as a hypertext transfer protocol secure request (Paras. 83-85, 135-137).

Claims 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecjak as applied to claims 1, 7, 13 above, and further in view of Goldberg et al. (2019/0,378,162).
For claims 4, 10, 16, Pecjak teaches that the first IP address is a public IP address (col. 10, lines 30-65) but does not expressly disclose the processor circuitry to execute the instructions to access the first public IP address and a private IP address from the panelist impression record.
Goldberg teaches a method and system (abstract) in the current art (background, summary and claims) that includes this limitation (Paras 85-90).  At the time the invention was made, one of ordinary skill in the art would have added Goldberg in order to provide improvements in measuring audiences for things like advertising (Paras. 13-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (It was determined later that much of what appeared to be pro se art was actually art belonging to the assignee, and thus evaluated upon separate rules).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445